Filed 8/30/22
                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                DIVISION TWO


 JENNIFER SARKANY et al.,
        Plaintiffs and Appellants,
                                             A162441
 v.
 CHRISTIE WEST et al.,                       (San Francisco County
                                             Super. Ct. No. CGC 18-571355)
        Defendants and Appellants.


       The Code of Civil Procedure authorizes a court to “waive a provision for
a bond in an action or proceeding and make such orders as may be
appropriate as if the bond were given.” (Code Civ. Proc. § 995.240.) Waiver
of a provision for a bond requires a determination by the court that the
principal “is indigent and is unable to obtain sufficient sureties,” and requires
the court to consider various factors, including “the character of the action or
proceeding,” and “the potential harm to the beneficiary if the provision for the
bond is waived.” (Ibid.) The primary issue in this appeal is whether a trial
court has authority under Code of Civil Procedure section 995.240 to waive
the requirement that a bond or undertaking be given to stay the enforcement
of a money judgment pending appeal. (Code Civ. Proc., § 917.1, subdivision
(a).) We conclude that a trial court does have that authority, and accordingly
we affirm the order challenged by the plaintiffs in this appeal. We also
dismiss defendants’ cross-appeal of an amended judgment.




                                       1
            FACTUAL AND PROCEDURAL BACKGROUND
      The underlying matter is a lawsuit filed by residential tenants Jennifer
Sarkany, Ramsey Abouremeleh, Sandra Fierro, and Nina Robin (plaintiffs)
against Christie West, who was their landlord, and her son Timothy West,
who was part owner of property they rented.
      After a jury trial, judgment was entered for each plaintiff against each
of the two defendants. The judgments against Christie West totaled
$201,245.50, of which $75,000 was for punitive damages; and the judgments
against Timothy West totaled $67,550. The trebling of certain damages was
to be determined separately, as was the determination of prevailing party
attorney fees and costs. The trial court later granted Timothy West’s motion
for new trial, and denied Christie West’s new trial motion on the condition
that plaintiffs consent to a remittitur of total punitive damages to $15,000, in
view of the court’s finding that the punitive damages award was excessive in
light of Christie West’s “negative net income and limited net worth.”
Plaintiffs consented to the remittitur and defendants posted a supersedeas
bond for the judgment in the amount of $221,064.75.
      On October 28, 2020, the trial court issued an order granting plaintiffs
an additional award of $684,282.50 in attorney fees, plus costs and the
trebling of certain damages, as against Christie West (October 2020 order).1




      1 This is one of three opinions we file today arising from this lawsuit.
In Sarkany v. West (Aug. 30, 2022, A160573) [nonpub. opn.] (Sarkany I), we
address cross-appeals from the judgment entered for plaintiffs after a jury
trial and the trial court’s rulings on new trial motions. In Sarkany v. West
(Aug. 30, 2022, A161728) [nonpub. opn.] (Sarkany II), we address defendants’
appeal from the postjudgment order we have described above as the October
2020 order. In Sarkany II we reverse the award of attorney fees and remand
for further consideration.


                                       2
      In early November 2020, plaintiffs requested entry of an amended
judgment that would reflect the fees, costs, and trebling awarded against
Christie West in the October 2020 order, and would delete any reference to
the jury’s verdict as to Timothy West in light of the court’s new trial order.
      Later in November plaintiffs filed a motion to require the posting of a
bond for the additional amount awarded in the October 2020 order, to the
extent Christie West sought a stay of enforcement. Plaintiffs’ primary
argument was that under Code of Civil Procedure section 917.1, a further
bond was necessary to stay enforcement of the October 2020 order. 2
Defendants then filed a motion under section 995.240 for waiver of bond,
seeking to stay enforcement of the October 2020 order without an
undertaking.3 Plaintiffs opposed the motion to waive the bond requirement
on the ground that Christie West had not carried her burden to show that the
requirements of section 995.240 had been met.
      After a hearing on the pending motions, the trial court found that
defendants qualified for a waiver under section 995.240 based on a showing
of indigency, granted defendants’ motion to waive an additional or increased


      2 All further statutory references are to the Code of Civil Procedure.
Section 917.1 provides that as a general matter, “[u]nless an undertaking is
given, the perfecting of an appeal shall not stay enforcement” of a trial court
judgment or order for the payment of money. (§ 917.1, subd. (a).)
      3 Section 995.240 gives the court discretion to “waive a provision for a
bond in an action or proceeding and make such orders as may be appropriate
as if the bond were given, if the court determines that the principal is unable
to give the bond because the principal is indigent and is unable to obtain
sufficient sureties . . . . In exercising its discretion the court shall take into
consideration all factors it deems relevant, including but not limited to the
character of the action or proceeding, the nature of the beneficiary, whether
public or private, and the potential harm to the beneficiary if the provision
for the bond is waived.”


                                        3
bond, and denied plaintiffs’ motion to increase the bond (February 2021
order).4 The court also issued an amended judgment in favor of plaintiffs and
against Christie West in the total amount of $1,137,744.21 (February 2021
amended judgment).5 More than half the amended judgment (approximately
$684,000) was for attorney fees.
      Plaintiffs then raised a new issue in a motion to set aside the February
2021 order: they argued that the court had lacked jurisdiction to grant
defendants’ motion for waiver of bond in light of section 918.6 The trial court
denied plaintiffs’ motion to set aside as an improper motion for
reconsideration under section 1008.




      4 The court stated in its order that it had examined the information and
supporting declarations provided in connection with the motion for waiver of
bond, and noted that Christie West “is on disability and her property is in
forbearance.” The court further stated that it had “considered the nature of
this landlord tenant case, the fact that an initial bond has been provided, the
potential harm to Plaintiffs if additional bond is not provided, the
documented indigency of Ms. West, and the added overlay of the financial
impact of the COVID pandemic upon Ms. West’s financial situation.”
Plaintiffs do not challenge these findings on appeal.
      After the reduction of punitive damages and the trebling of certain
      5

damages, the damages awarded to plaintiffs totaled $381,802.50. The
judgment also included $684,282.50 in attorney fees and $71,659.21 in costs.
      6 Section 918 provides as follows: “(a) Subject to subdivision (b), the
trial court may stay the enforcement of any judgment or order. [¶] (b) If the
enforcement of the judgment or order would be stayed on appeal only by the
giving of an undertaking, a trial court shall not have power, without the
consent of the adverse party, to stay the enforcement thereof pursuant to this
section for a period which extends for more than 10 days beyond the last date
on which a notice of appeal could be filed. [¶] (c) This section applies whether
or not an appeal will be taken from the judgment or order and whether or not
a notice of appeal has been filed.”


                                       4
      The parties timely appealed, with plaintiffs challenging the February
2021 order waiving the bond requirement and the subsequent order denying
their motion to set aside the February 2021 order, and defendants
challenging the February 2021 amended judgment.
                                 DISCUSSION
A.    Plaintiffs’ Appeal
      Notably, plaintiffs do not argue that the trial court abused its
discretion in determining that Christie West was indigent and unable to
provide a bond, or that the trial court failed to consider the factors set forth in
section 995.240. Instead, in challenging the trial court’s waiver of the
increased bond required by section 917.1 to stay enforcement of the October
2020 order, plaintiffs argue that the trial court acted beyond its jurisdiction.
They contend that by waiving the requirement of a bond, the trial court
violated section 918, subdivision (b) by granting an indefinite stay of the
enforcement of a money judgment or order without plaintiffs’ consent. We
are not persuaded.
      1.    Standard of Review
      Plaintiffs’ argument presents an issue of statutory interpretation,
which is subject to de novo review. (Lopez v. Ledesma (2022) 12 Cal.5th 848,
857.) We must “ ‘determine the Legislature’s intent so as to effectuate the
law’s purpose.’ ” (Skidgel v. California Unemployment Ins. Appeals Bd.
(2021) 12 Cal.5th 1, 14.) “ ‘We begin by examining the statutory language,
giving it a plain and commonsense meaning. [Citation.] We do not, however,
consider the statutory language in isolation; rather we look to the entire
substance of the statutes in order to determine their scope and purposes.
[Citation.] That is, we construe the words in question in context, keeping in
mind the statutes’ nature and obvious purposes. [Citation.] We must



                                        5
harmonize the various parts of enactments by considering them in the
context of the statutory framework as a whole. [Citation.] If the statutory
language is unambiguous, then its plain meaning controls.’ ” (Ibid.)
      2.    Analysis
      As we have explained, a trial court judgment or order for the payment
of money is not stayed by the perfecting of an appeal unless an undertaking
is given. (§ 917.1, subd. (a).) As a general matter, however, the trial court is
authorized to “waive a provision for a bond in an action or proceeding and
make such orders as may be appropriate as if the bond were given,” subject to
a determination “that the principal is unable to give the bond because the
principal is indigent and is unable to obtain sufficient sureties.” (§ 995.240.)
      Plaintiffs contend that section 995.240 allows the trial court to waive
the bond requirement for an indigent litigant only where a bond is required
to pursue a legal action, and does not apply to a bond required to stay
enforcement of a judgment pending appeal. Plaintiffs argue that since
Christie West can pursue her appeal without posting a bond, section 995.240
is inapplicable here. We disagree.
      We begin by looking at the plain language of the statutes. Section
995.240 is part of the Bond and Undertaking Law (§ 995.010 et seq.), and the
provisions of that law apply to “a bond or undertaking executed, filed, posted,
furnished, or otherwise given as security pursuant to any statute of this state,
except to the extent the statute prescribes a different rule or is inconsistent.”
(§ 995.020, subd. (a), italics added.) Nothing in section 917.1 is inconsistent
with section 995.240, and plaintiffs do not contend otherwise. Plaintiffs
suggest that by authorizing the court to “waive a provision for a bond in an
action or proceeding,” section 995.240 excludes the provision for a bond to
stay enforcement of a judgment on appeal, but that position finds no support



                                        6
in section 995.240 and is also inconsistent with another provision of the Bond
and Undertaking Law. In section 995.220, which exempts government
entities from bond requirements, the Legislature stated explicitly that “a
bond in an action or proceeding” includes, but is not limited to, “a bond for
issuance of a restraining order or injunction, appointment of a receiver, or
stay of enforcement of a judgment on appeal.” (§ 995.220, italics added.)
Accordingly, section 995.240 by its terms is broad enough to apply to the
requirement of a bond under section 917.1 to stay enforcement of a money
judgment pending appeal.
      Further, to the extent section 995.240 is intended to ensure that
indigent litigants have access to the courts, its application to bonds required
by section 917.1 serves that purpose, because the inability to give a bond may
effectively prevent an appeal from a money judgment by a party who “is
indigent and is unable to obtain sufficient sureties.” (§ 995.240; see Conover
v. Hall (1974) 11 Cal.3d 842, 846-847 [recognizing that California courts have
common-law authority to waive the requirement of a bond to secure potential
damages “at the behest of poor litigants”]; Smith v. Adventist Health
System/West (2010) 182 Cal.App.4th 729, 740 & fn. 9 [enactment of section
995.240 “codified the common law authority of the courts” to “ ‘waive’ a
provision for a bond in an action where the principal is indigent”].) The trial
court’s authority to waive an appeal bond required by section 917.1 for an
indigent party under section 995.240 is consistent with principles “afford[ing]
indigent civil litigants the ability to obtain meaningful access to the judicial
process in a great variety of contexts.” (Jameson v. Desta (2018) 5 Cal.5th
594, 604; see also Eisenberg et al., Cal. Practice Guide: Civil Appeals and
Writs (The Rutter Group 2021) ¶ 7:171 (Eisenberg) [citing § 995.240 for the
proposition that “the trial court has discretion to waive a bond or



                                        7
undertaking requirement if the appellant is ‘indigent’ and ‘unable to obtain
sufficient sureties’ ”].)
      Plaintiffs contend that applying the waiver provision of section 995.240
to an appeal bond is somehow inconsistent with section 918. We see no
inconsistency.
      Section 995.240, which applies only to indigent parties, gives the trial
court discretion to waive the section 917.1 requirement of a bond to stay the
enforcement of a money judgment on appeal.
      Section 918 authorizes the trial court to temporarily stay the
enforcement of a judgment or order, without regard to whether an appeal is
or will be filed or a bond is posted, or the financial status of a party. It does
not impose any bond requirement.
      Section 918 simply limits the length of a stay of enforcement imposed
by the trial court under section 918 when that stay applies to a money
judgment to no more than 10 days beyond the deadline for filing a notice of
appeal. (§ 918, subd. (b).) This limitation applies only to stays issued by the
trial court under authority of section 918, and no stay under section 918 was
issued in this case. The stay in this case resulted from the trial court’s
waiver of the section 917.1 bond requirement for a stay pending appeal.7


      7 We find it instructive to consider the typical uses of section 918 stays,
which differ from stays pending appeal under section 917.1. For example, a
trial court might issue a stay under section 918 “to permit the defendant to
make arrangements for orderly payment or other satisfaction of the judgment
when the defendant has demonstrated good faith to the judge’s satisfaction.”
(Knighten, Cal. Judges Benchbook: Civil Proceedings After Trial (2021)
§ 6.199, p. 628 [noting that section 918 stays are most commonly issued in
unlawful detainer and consumer debt cases].) Or a party might seek a stay
under section 918 “before filing a notice of appeal or before completing the
steps required to obtain a stay pending appeal.” (Eisenberg, supra, ¶ 7:62.)
The need for a section 918 stay might arise if a party “needs further time to

                                         8
      Finally, plaintiffs’ heavy reliance on Sharifpour v. Le (2014) 223
Cal.App.4th 730, does not support their argument. The defendants in
Sharifpour requested a stay of enforcement of a money judgment under
section 918 until appellate proceedings were concluded, stating that they
would suffer irreparable harm if the plaintiffs executed on the judgment. (Id.
at pp. 732-734.) The trial court in Sharifpour granted the request and stayed
enforcement of the money judgment for more than 10 days beyond the appeal
deadline without the consent of the adverse party, in contravention of section
918, subdivision (b). (Id. at pp. 734-735.) This was error. (Id. at p. 731.) But
Sharifpour is nothing like the case before us. Sharifpour concerned a request
for stay under section 918 (id. at p. 734); no such stay was requested or
granted here. And there was no request in Sharifpour for waiver of a bond;
to the contrary, the only statement about bonding in defendants’ motion was
if a bond or undertaking was to be required, they sought time to investigate
whether a bond was available and to attempt to qualify for it. (Id. at p. 734.)
Nor was there any claim of indigency by defendants. Sharifpour thus has
nothing to say about the issue in this case: the waiver of the section 917.1
appeal bond requirement under the discretion granted to courts under section
995.240 when a principal is indigent and unable to obtain sufficient sureties.




decide whether to take an appeal,” or “wishes to pursue postjudgment
motions . . . before filing a notice of appeal,” or “needs time to obtain the
security required for a ‘permanent’ stay” under section 917.1. (Ibid.) Or a
section 918 stay might be sought “[p]ending the trial court’s full consideration
of appellant’s request for a discretionary stay.” (Ibid.) So, a party might seek
a section 918 stay pending the filing and consideration of a motion for waiver
under section 995.240.


                                       9
B.    Defendants’ Cross-Appeal
      Defendants filed a notice of appeal from the February 2021 amended
judgment, but their appellate brief contains no argument on the matter.
Instead, defendants state that all the issues they wish to raise have been
addressed in their briefs in Sarkany I and Sarkany II, which, they say, are
incorporated by reference in their brief in this appeal.
      We disregard arguments that merely purport to incorporate by
reference arguments that are advanced in other appellate briefs. (Soukup v.
Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 294, fn. 20; see also
Eisenberg, supra, ¶ 9:30.1 [incorporation of such arguments is “entirely
inappropriate”].) By in effect failing to argue their cross-appeal, defendants
have forfeited any challenge to the amended judgment.
      In any event, by stating that their only challenges to the amended
judgment have been argued in Sarkany I and Sarkany II, defendants have
effectively conceded that our opinions in those cases render their cross-appeal
moot. Accordingly, we shall dismiss the cross-appeal.
                                 DISPOSITION
      The orders challenged by plaintiffs are affirmed. Defendants shall
recover their costs on appeal.
      Defendants’ cross-appeal is dismissed.




                                       10
                                              _________________________
                                              Miller, J.


WE CONCUR:


_________________________
Stewart, Acting P.J.


_________________________
Mayfield, J.*




A162441, Sarkany et al. v. West et al.




      Judge of the Mendocino Superior Court, assigned by the Chief Justice
      *

pursuant to article VI, section 6 of the California Constitution.

                                         11
Court: San Francisco County Superior Court

Trial Judge: Hon. Kathleen A. Kelly

Hooshmand Law Group, Mark Hooshmand, for Plaintiffs and Appellants

Tarrington, O’Neill, Barrack & Chong, Norman L. Chong, Joseph D. O’Neil,
for Defendants and Appellants




A162441, Sarkany etal. v. West etal.




                                       12